Citation Nr: 0819733	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-03 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether service connection 
is warranted.

(The issue of whether the veteran's income is excessive for 
purposes of payment of Department of Veterans Affairs (VA) 
improved pension benefits is the subject of a separate 
decision being issued concurrently).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Although the February 2005 Statement of the Case and 
subsequent Supplemental Statements of the Case reflect that 
the RO considered the issues of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
and PTSD on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  For this reason, the Board has listed the 
issues on the title page as whether new and material evidence 
has been submitted to reopen the claims for service 
connection for degenerative disc disease of the lumbar spine 
and PTSD.

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a Travel Board hearing in March 
2008.  However, by communication received in February 2008, 
the veteran withdrew his request for such hearing.  See 
38 C.F.R. §§ 20.702(d); 20.704(d).

In May 2008, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).



FINDINGS OF FACT

1.  In April 1998, the RO denied the veteran's claims for 
service connection for degenerative disc disease of the 
lumbar spine and PTSD; and although informed of that decision 
and of his procedural and appellate rights, the veteran did 
not appeal.  

2.  The additional evidence received since that April 1998 
decision does not relate to an unestablished fact necessary 
to substantiate these claims, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating 
these claims.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied service 
connection for degenerative disc disease of the lumbar spine 
and PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  New and material evidence has not been received and the 
claim to establish service connection for degenerative disc 
disease of the lumbar spine may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence has not been received and the 
claim to establish service connection for PTSD may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  To the extent possible, this notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

The United States Court of Appeals for Veterans Claims 
(Court) also indicated in Pelegrini II, however, that where 
for whatever reason VCAA notice was not provided prior to 
initially adjudicating the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
VCAA content-complying notice, followed by readjudication of 
his claim, such that he is given proper due process.  In 
other words, he is still given a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
this regard, the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim and of his and VA's respective responsibilities for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

That is to say, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.

In this case, the notice letter provided to the appellant in 
March 2003 as well as the August 2003 rating decision 
specifically notified him of the requirements for service 
connection, in addition to what evidence would be required to 
reopen his service connection claims, i.e., what would 
constitute "new and material evidence," and the RO 
subsequently readjudicated these issues in the February 2005 
SOC and May 2007 SSOC.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of these claims at this time.  See 
Mayfield IV; see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained available service, VA 
and private treatment records and the veteran has submitted 
his written communications.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

In April 1998, July 1998, and June 2003 correspondence from 
the National Personnel Records Center (NPRC), a military 
records repository, it was indicated that staff at that 
facility was unable to locate any service medical records 
(SMRs) or Surgeon General's Office (SGO) extracts.  The only 
records on file are service medical records dated in February 
1947 and July 1946.  All reasonable efforts to obtain any 
remaining SMRs from the NPRC have been exhausted.  In these 
situations, where the SMRs are incomplete, lost or presumed 
destroyed through no fault of the veteran, VA has a 
heightened duty to assist him in developing his claims, to 
more fully provide reasons and bases for its decision, and to 
consider applying the benefit-of-the-doubt doctrine.  See 
Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This, 
however, does not lower the threshold for an allowance of a 
claim, for example, where the evidence almost but not quite 
reaches the positive-negative balance.  In other words, the 
legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

It is further noted that; although the veteran was afforded 
VA medical examinations in April 1998 in connection with his 
original claims for service connection, an etiological 
opinion has not been obtained in response to his current 
claims to reopen.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  However, VA is not obligated to obtain such 
an opinion unless and until there is new and material 
evidence to reopen the claim.  See 38 C.F.R. § 3.159 
(c)(4)(C)(iii).  As the Board will conclude below, there is 
not.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

The veteran's original claims for service connection for 
degenerative disc disease of the lumbar spine was denied by 
the RO in an April 1998 rating decision on the basis that 
there was no evidence to show continuity of treatment for his 
degenerative disc disease of the lumbar spine since discharge 
from service to the present time or that such disability 
resulted from an injury in service.  In addition, the April 
1998 rating decision also denied service connection for PTSD 
on the basis that there was no medical evidence showing that 
the veteran had been diagnosed with PTSD.

The veteran was notified of this rating decision in May 1998 
but he did not appeal.  Thus, this decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the April 1998 rating 
decision consisted of the veteran's service and VA medical 
records as well as reports of his April 1998 VA examinations 
for the spine, joints, and PTSD.

Although the veteran claims that he sustained back injury as 
a result of falling down a hill during his active duty 
service in Japan in WWII, the available service medical 
records are silent with respect to complaints of or treatment 
for a lumbar spine injury or psychiatric impairment.  

Post-service medical records are also silent with respect to 
complaints of back pain until September 1993, approximately 
48 years after active duty service, when the veteran reported 
a recent increase in back pain which he had been experiencing 
for 5-7 years.  X-ray examination revealed lumbosacral 
degenerative disc disease.  Thereafter, in August 1996, the 
veteran complained of a four day history of muscle spasms in 
the lower back.  He reported that he had fallen off of a 
ladder while painting a house one month previously and had no 
back pain at the time of the incident.  

With respect to PTSD, VA medical records reflect receipt of 
mental health treatment and evaluation for PTSD; however, 
these records do not include a diagnosis of PTSD.  
Specifically, upon psychiatric evaluation in April 1998, the 
veteran reported his alleged stressors of a man in his tent 
being shot in the back of the head by a sniper, discovering 
dead Japanese bodies when going in and out of caves looking 
for Japanese, and searching cemetary graves looking for any 
Japanese who might be hiding there.  Upon examination of the 
veteran, the examiner concluded that he appeared to be 
enduring a lot of physical pain and disability and his 
depression seemed mainly tied to events surrounding the aging 
process.  The examiner further noted that, although some 
symptoms of PTSD are evident, they are not numerous nor 
severe enough to meet the diagnostic criteria.  The diagnosis 
was adjustment disorder with mixed anxiety and depressed 
mood.  

Evidence received since the April 1998 rating decision 
includes VA and private treatment records and the veteran's 
numerous written communications, which were not previously 
available for review.  However, the Board finds that none of 
this evidence is new and material within the meaning of 
38 C.F.R. § 3.156(a) because the claim still lacks competent 
evidence of a chronic low back disorder since discharge from 
active duty service or that any low back pathology, initially 
demonstrated nearly 48 years after discharge from active duty 
service, is etiologically linked to active duty service.  
Additionally, the evidence received since the April 1998 
rating decision remains silent with respect to a diagnosis of 
PTSD.  

Specifically, the medical evidence refers to current mental 
health and lumbar spine complaints and treatment; however, it 
suggests no opinion as to any underlying pathology or 
etiology for such complaints, to include whether the 
disorders at issue are related to service.  The service and 
post-service medical record indicates psychiatric and back 
disorders that began many years after service with no 
connection to any event during service many years ago, 
providing, in fact, evidence against these claims.

Additionally, it is noted that the competent medical evidence 
of record shows that the veteran has been diagnosed with 
degenerative disc disease of the lumbar spine.  Although the 
veteran's claim is with respect to residuals of a low-back 
injury, it is noted that in the case of a veteran who served 
for 90 days or more during peacetime or wartime, service 
connection may be granted on a presumptive basis with 
evidence of manifestation of certain diseases or disorders, 
such as arthritis, to a compensable degree (10 percent or 
higher) within one year after discharge from active service, 
even without evidence of diagnosis thereof in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

In the present case, inasmuch as the initial diagnoses of 
degenerative disc disease was not until many years after the 
veteran's discharge from active duty service in November 
1945, service connection for arthritis on a presumptive basis 
under 38 C.F.R. § 3.309(a) is not warranted because arthritis 
was not manifest within one year of his service discharge.

The veteran's written communications reflect his contentions 
that he suffers from residuals of low back injury and PTSD as 
a result of his period of active duty service, contentions 
which are not "new" in the sense that he has made these 
claims before, as a layperson, without medical expertise or 
training, his statements alone are not competent evidence of 
a nexus between the claimed conditions and his service.

In this regard, the Board emphasizes that the veteran's 
personal opinion as to the etiology of his back disorder and 
diagnosis of his psychiatric impairment, no matter how 
sincere, is insufficient to establish service connection.  As 
a layman, he simply is not competent to offer an opinion on 
matters of medical expertise, including causation and 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is 
only competent to testify that he has experienced orthopedic 
and mental health difficulty, not to determine the cause for 
these problems or provide a diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

It is important for the veteran to understand that even if 
his new and material claims were reopened, the medical 
evidence, as a whole, provides strong evidence against these 
claims, failing to show a nexus between the claimed back 
disorder and his period of active duty service or a diagnosis 
of PTSD and, in fact, providing evidence against such 
findings.  Thus, additional medical records indicating 
ongoing complaints, findings, or treatment, would not, and 
does not, provide a basis to reopen his claims.

The Board notes that it is argued by and on behalf of the 
veteran that he participated in combat during service and 
should be entitled to the relaxed evidentiary standard of 
proof for his claims of service connection.  For injuries 
alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  When an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Satisfactory evidence is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  While the veteran's participation in combat 
theoretically proves the incurrence of an injury in service, 
there still needs to be a medical nexus linking his current 
disability to the in-service injury.

In the present case, even given the veteran's alleged combat 
service, the nearly 48 year period without medical complaint 
of low back impairment or diagnosis of PTSD can be considered 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  Accordingly, 
based upon his service and post-service medical records, the 
Board finds that, even if his claims were reopened, service 
connection could not be granted because the initial clinical 
manifestation of the veteran's lumbar spine disorder is not 
until 48 years after service and there is no current 
diagnosis of PTSD.

In conclusion, the Board finds that new and material evidence 
has not been received to reopen the claims for service 
connection for degenerative disc disease of the lumbar spine 
and PTSD.  38 C.F.R. § 3.156(a).  The claims are not reopened 
and the appeal is denied.  38 U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for degenerative disc disease of the 
lumbar spine is not reopened, and the appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for PTSD is not reopened, and the 
appeal is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


